UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1893



TIMOTHY DANIEL HEAD,

                                              Plaintiff - Appellant,

          versus


RUTHERFORD COUNTY SHERIFF’S DEPARTMENT, and
Operations Center 911; DANIEL J. GOOD,
Sheriff, an individual; RUTHERFORD TOWN POLICE
DEPARTMENT; GREENWAY, Chief, an individual;
FOREST CITY POLICE DEPARTMENT; RANDY CHAPMAN,
Chief,   an   individual;   SPRINDALE   POLICE
DEPARTMENT; DEVINEY, Chief, an individual;
TOWN OF LAKE LURE, Police Department; MIKE
BUSTLE, Chief, an individual,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (CA-04-45-1)


Submitted:   November 29, 2004            Decided:   January 11, 2005


Before NIEMEYER, LUTTIG, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Timothy Daniel Head, Appellant Pro Se. Scott Douglas MacLatchie,
WOMBLE, CARLYLE, SANDRIDGE & RICE, PLLC, Charlotte, North Carolina,
Sandra Moody King, RUSSELL & KING, Asheville, North Carolina,
Matthew L. Mason, MOSS, MASON & HILL, Greensboro, North Carolina,
for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

            Timothy Daniel Head appeals the district court’s orders

(1) dismissing Head’s claim that he was denied his Fourteenth

Amendment     property    rights     and   (2)   denying   his    motion      for

reconsideration.         We   have   reviewed    the   record    and   find    no

reversible error. Accordingly, we affirm for the reasons stated by

the district court. See Head v. Rutherford County Sheriff’s Dep’t,

No. CA-04-45-1 (W.D.N.C. Apr. 20, 2004, and May 11, 2004).                    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                       AFFIRMED




                                     - 3 -